Citation Nr: 1216275	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right knee status-post arthroplasty, evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for service-connected lumbosacral strain with degenerative joint disease of L5-S1, evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served in active service from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in January 2012 but, several days prior to the hearing, the Veteran withdrew her hearing request.

During the course of the appeal, the Veteran raised a claim for a TDIU which was denied by the RO in a February 2010 rating decision.  The Board recognizes that the Veteran did not explicitly disagree with that denial.  However, she has continued to describe an inability to retain employment due to her service-connected right knee and lumbosacral spine disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, the TDIU issue is now properly before the Board.  Id.  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal [entitlement to increased ratings for the service-connected lumbosacral strain with degenerative joint disease of L5-S1 and the service-connected right knee status-post arthroplasty and entitlement to a TDIU] must be remanded for further development.

The Veteran was most recently afforded a June 2011 VA examination as to her lumbosacral spine and right knee disabilities.  As to the Veteran's right knee, the examiner documented 75 degrees of flexion with pain at the end of the maneuver; extension was to zero degrees.  With regard to the Veteran's low back, the examiner documented range of motion of the lumbar spine as flexion to 90 degrees; extension to 10 degrees; left lateral flexion to 15 degrees; right lateral flexion to 20 degrees, with pain at the end of each maneuver.  The Board observes that left and right lateral rotation was not documented by the VA examiner.  Further, although the VA examiner noted the Veteran's report that she experienced flare-ups and pain on repetitive movement of her right knee and low back, the examiner did not express an opinion concerning the extent to which the Veteran's functional ability (including range of motion) would be additionally limited during the flare-ups.  Further, the VA examiner failed to provide an opinion concerning the impact of the disabilities on the Veteran's occupational function beyond a notation that she is retired.  [To this end, the Board observes that the Veteran has specifically asserted that she is unable to work as a result of her service-connected right knee and low back disabilities.  See, e.g., the VA Form 21-8940 dated December 2009 & the VA Form 9 dated August 2009.]

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, because the June 2011 VA examination report failed to adequately address the matter of functional loss with sufficient specificity in accordance with DeLuca, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claims.  See 38 C.F.R. § 4.2 (2011).  As such, the Board believes that new VA examinations are needed to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45 to include the extent of functional loss (including limitation of motion) with flare-ups as to the service-connected right knee status-post arthroplasty and lumbosacral strain with degenerative joint disease.

Moreover, the Board notes that the June 2011 VA examiner explicitly stated that he reviewed electronic medical records of the Cincinnati VA Medical Center (VAMC) and Vista Web.  Aside from the VA examination reports, no VA treatment records are contained in the claims file or in the Veteran's Virtual VA electronic file.  Thus, any such VA treatment records should be obtained and associated with the Veteran's claims file. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the issue of entitlement to a TDIU.

2. After procuring the appropriate release of information forms where necessary, obtain and associate with the claims folder any records of low back and right knee treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that she received at the Cincinnati VAMC since October 2006.  

3. Then, accord the Veteran an appropriate VA examination to determine the nature and extent of her service-connected lumbosacral strain with degenerative joint disease of L5-S1.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies, including X-rays, should be performed.

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should:  

a. note the results (in degrees) of the range of motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on the range of motion testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  If feasible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the lumbar spine.  

b. discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

c. report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervetebral disc syndrome associated with the service-connected low back disability.  [NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

d. identify any evidence of neurological manifestations due to the service-connected lumbosacral strain with degenerative joint disease of L5-S1-to include any neurological pathology of the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves, if any, involved and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

e. address the impact of the service-connected lumbosacral strain with degenerative joint disease of L5-S1 upon the Veteran's industrial activities (regardless of her age) including her ability to obtain and maintain employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Also, accord the Veteran a VA examination to determine the nature and extent of her service-connected right knee status-post arthroplasty.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies, including X-rays, should be performed.

All pertinent pathology associated with this service-connected right knee disability should be noted in the evaluation report.  In particular, the examiner should discuss any abnormalities that the Veteran displays in her right knee-to include any limitation of motion, instability, or ankylosis.  [In this regard, complete range of motion should be performed.]

Also, the examiner should discuss whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses her right knee repeatedly over a period of time.

In addition, the examiner should expressly comment on the impact of the service-connected right knee status-post arthroplasty upon the Veteran's industrial activities (regardless of her age) including her ability to obtain and maintain employment.

5. Also, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of her other service-connected disabilities [right hip arthroplasty with scar (30%); cervical strain with degenerative disc disease (10%); left foot pes planus with degenerative joint disease and posterior tibial tendonitis (10%), right ankle strain and status post residuals of a distal right fibula fracture (10%), and degenerative joint disease of the left knee (0%)] on her employability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies should be conducted, and the results of any such testing and studies should be included in the examination report.

All pertinent pathology associated with these five service-connected orthopedic disabilities should be discussed in the examination report.  Following review of the claims file, as well as an interview with, and examination of, the Veteran, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability)-and without regard to the Veteran's age, solely these service-connected disabilities combine to preclude substantially gainful employment consistent with her education and occupational experience.  A complete rationale should be provided for all opinions expressed.

6. Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action, as appropriate.

7. Thereafter, the AOJ should readjudicate the claims for increased ratings for the service-connected right knee status-post arthroplasty and service-connected lumbosacral strain with degenerative joint disease of L5-S1 and the claim for a TDIU.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

